               Case 19-10289-LSS            Doc 3502       Filed 05/01/21       Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

IMERYS TALC AMERICA, INC., et al.,                         Case No. 19-10289 (LSS)

                 Debtors.                                  (Jointly Administered)

                                                           Re: Docket Nos. 2863, 3334, 3425, 3445


     CYPRUS HISTORICAL EXCESS INSURERS’ JOINDER TO THE MOTION OF
        HOLDERS OF TALC PERSONAL INJURY CLAIMS REPRESENTED
        BY ARNOLD & ITKIN LLP TO EXTEND DISCOVERY DEADLINES
         AND PERMIT DISCOVERY RELATING TO SOLICITATION AND
          VOTING WITH RESPECT TO THE NINTH AMENDED JOINT
      CHAPTER 11 PLAN, [D.I. 3425], MOTION TO EXTEND DISCOVERY, AND
      OBJECTION TO DEBTORS’ MOTION TO QUASH DISCOVERY [D.I. 3459]

         Cyprus Historical Excess Insurers (the “Excess Insurers”) join Arnold & Itkin LLP in

moving to extend the discovery deadlines to permit discovery relating to solicitation and tabulation

of ballots with respect to the Ninth Amended Plan.1

         The voting process—and the integrity of that process—is fundamental to the confirmation

of a plan of reorganization. It is important to verify that the solicitation, casting, and tabulation of

ballots was conducted fairly and with integrity; that the process of including and excluding ballots

in the vote count was conducted on an even-handed basis, and not skewed in favor of the Plan

Proponents; and that there was no impropriety in the voting process.

         Where, as here, the persons being balloted are self-identified by entities with an economic

incentive to round up as many votes as possible, close scrutiny of the solicitation process is

warranted—especially where master ballots are employed. See In re Congoleum Corp., 426 F.3d


1
 The Excess Insurers join Arnold & Itkin’s Motion To Extend Discovery Deadlines And Permit Discovery Relating
To The Solicitation And Voting With Respect To The Ninth Amended Joint Chapter 11 Plan Of Imerys. And Its
Debtor Affiliates [D.I. 3425] and separately seek the same relief.
                  Case 19-10289-LSS              Doc 3502        Filed 05/01/21   Page 2 of 5




675, 693–94 (3d Cir. 2005) (stressing the “high order” of court supervision required in complex

mass tort bankruptcies); In re Quigley Co., 346 B.R. 647, 653 (Bankr. S.D.N.Y. 2006) (noting the

practice of counsel casting votes for unsubstantiated claims on master ballots). There should be

full transparency as to what instructions third parties communicated to the balloting agent,2 what

materials they gave the balloting agent to include in the solicitation packages, and who precisely

voted as a result.

           As explained by Arnold & Itkin in its motion, a review of the Preliminary Voting

Certification raises potential concerns with respect to the integrity and even-handedness of the

process. [D.I. 3425 at 4–10]. But even if these concerns were not present, the discovery sought

should be permitted to confirm the vote. For this reason, balloting agents in other mass tort cases

have cooperated with such discovery requests or were otherwise compelled to do so by the court.

See, e.g., In re PG&E Corp., No. BR 19-30088-DM, 2020 WL 9211190, at *1 n.2 (Bankr. N.D.

Cal. July 6, 2020) (“Prime Clerk turned over all documents that we requested in order to investigate

whether there were irregularities on a systemic basis and whether that affected the vote.”)

(emphasis added); Order Compelling Debtors to Produce Ballots and Voting Database [“Order”],

In re Congoleum Corp., No. 03-51524-KCF (Bankr. D.N.J. Feb. 28, 2006).

           The Excess Insurers served a subpoena requesting the production of the Voting Database;

documents reflecting the instructions third parties communicated to the balloting agent; materials

third parties gave the balloting agent to include in the solicitation packages; and copies of the

ballots, so who has voted may be confirmed. [D.I. 3445.01, 3445.02].

           The Debtors stipulated to producing the Voting Database but have otherwise moved to

quash the rest of the discovery requests. [D.I. 3459]. The Debtors contend that the information


2
    Prime Clerk LLC is the balloting agent in these chapter 11 cases.




                                                          -2-
               Case 19-10289-LSS             Doc 3502        Filed 05/01/21        Page 3 of 5




sought is untimely, but this objection is meritless as the vote was not completed until after the

written discovery deadline. See Solicitation Procedures Order3 at 5 (establishing February 15,

2021 as the written discovery deadline). Moreover, there still was additional time for fact

discovery at the time the discovery requests were made. See Extension Order4 at 2 (extending the

fact discovery deadline to May 14, 2021). The Debtors’ assertion that the discovery sought is

irrelevant is equally baseless, as the Excess Insurers are entitled as a matter of right to know who

voted and what was sent to them with their solicitation packages. See, e.g., Order, In re Congoleum

Corp., No. 03-51524-KCF at 2 (“The Debtors shall provide [the insurer] with access to the Ballots

. . . .”) (emphasis added).

        The Solicitation Procedures Order contemplates that everyone solicited received the exact

same package, and, along with the Solicitation Procedures, requires that the solicitation package

be produced to “all interested parties.” See Solicitation Procedures Order at 7; Solicitation

Procedures Section III. If plaintiff firms and/or claims aggregators requested that Prime Clerk

include other documents along with the solicitation package, it is relevant to the integrity of the

solicitation process to know what Prime Clerk was asked to send and who exactly received these

solicitation packages. Further, the last-minute rush to obtain votes to generate the required

numerical target raises additional questions about who voted and when.                       Accordingly, the

communications exchanged with Prime Clerk may lead to the discovery of relevant evidence on

this important issue, made even more critical in a case like this where the balloted voters are self-



3
  The “Solicitation Procedures Order” refers to the Order (I) Approving Disclosure Statement and Form and Manner
of Notice of Hearing Thereon, (II) Establishing Solicitation Procedures, (III) Approving Form and Manner of Notice
to Attorneys and Certified Plan Solicitation Directive, (IV) Approving Form of Ballots, (V) Approving Form,
Manner, and Scope of Confirmation Notices, (VI) Establishing Certain Deadlines in Connection with Approval of
Disclosure Statement and Confirmation of Plan, and (VII) Granting Related Relief. [D.I. 2863].
4
 The “Extension Order” refers to the April 15, 2021 Order Adjourning Confirmation Hearing and Related Dates,
which extended the period for depositions and deadline for fact discovery to May 14, 2021. [D.I. 3412].




                                                      -3-
             Case 19-10289-LSS         Doc 3502       Filed 05/01/21    Page 4 of 5




selected and so many were not involved in prepetition litigation against the Debtors. See In re

Dune Deck Owners Corp., 175 B.R. 839, 845 (Bankr. S.D.N.Y. 1995) (when there is reason to

question the truthfulness of certain votes, “the Court must inquire into [such votes] in order to

preserve the integrity of the Chapter 11 process”).

       WHEREFORE, the Excess Insurers join Arnold & Itkin in respectfully requesting a grant

of leave to take and participate in discovery with respect to these areas, including discovery from

the Plan Proponents, Prime Clerk, and certain of the Late Voting Parties, and such other relief as

the Court deems appropriate under the circumstances.




                                               -4-
                  Case 19-10289-LSS   Doc 3502   Filed 05/01/21      Page 5 of 5




Dated: Dated: May 1, 2021                  Respectfully submitted,
              Wilmington, Delaware
                                           /s/ Stamatios Stamoulis

                                           STAMOULIS & WEINBLATT LLC
                                           800 N. West Street, Third Floor
                                           Wilmington, DE 19801
                                           (302) 999-1540
                                           stamoulis@swdelaw.com

                                           O’MELVENY & MYERS LLP
                                           Tancred Schiavoni (pro hac vice)
                                           Janine Panchok-Berry (pro hac vice)
                                           Times Square Tower, 7 Times Square
                                           New York, New York 10036-6537
                                           Telephone:    +1 212 326 2000
                                           Facsimile:    +1 212 326 2061
                                           tschiavoni@omm.com
                                           jpanchok-berry@omm.com

                                           Counsel for Cyprus Historical Excess Insurers,
                                           defined as Columbia Casualty Company,
                                           Continental Casualty Company, the Continental
                                           Insurance Company, as successor to CNA Casualty
                                           of California and as successor in interest to certain
                                           insurance policies issued by Harbor Insurance
                                           Company, Lamorak Insurance Company (formerly
                                           known as OneBeacon America Insurance
                                           Company), as successor to Employers’ Surplus
                                           Lines Insurance Company, Stonewall Insurance
                                           Company (now known as Berkshire Hathaway
                                           Specialty Insurance Company), and National Union
                                           Fire Insurance Company of Pittsburgh PA, to the
                                           extent that they issued policies to Cyprus Mines
                                           Corporation prior to 1981




                                           -5-
